Exhibit 3.113 ARTICLES OF INCORPORATION OF OHI OF TEXAS, INC. THE UNDERSIGNED, being a natural person and acting as incorporator, does hereby adopt the following Articles of Incorporation for the purpose of forming a business corporation in the State of Maryland, pursuant to the provisions of the Maryland General Corporation Law. FIRST: The name of the incorporator is Stuart D. Logan, his address is 1577 North Woodward Avenue, Suite 300, Bloomfield Hills, Oakland County, Michiean 48304-2820, he is at least eighteen years of age and he is forming the corporation named in these Articles of Incorporation under the general laws of the State of Maryland, to wit, the Maryland General Corporation Law. SECOND: The name of the corporation is OHI of Texas, Inc. THIRD: The corporation is formed to: (a) own, operate and eventually dispose of, facilities for theprovision of nursing care, physical therapy, assisted living and related services, as well as to engagein all other lawful activities related to, and in furtherance of, this purpose, (b) purchase, receive, take by grant, gift, devise, bequest or otherwise, lease, or otherwise acquire, own, hold, improve, employ, use, and otherwise deal in and with real or personal property, or any interest therein, wherever situated, and to sell, convey, lease, exchange, transfer or otherwise dispose of, or mortgage or pledge,all or any of its property and assets, or any interest therein, wherever situated, (c) engage generallyin the real estate business as principal, agent, broker, and in any lawful capacity, and generally to take, lease, purchase, or otherwise acquire, and to own, use, hold, sell, convey, exchange, lease,mortgage, work, clear, improve, develop, divide, and otherwise handle, manage, operate, deal in, and dispose of real estate, real property, lands, multiple-dwelling structures, houses, buildings, and other works and any interest or right therein; to take, lease, purchase, or otherwise acquire, and to own, use, hold, sell, convey, exchange, hire, lease, pledge, mortgage, and otherwise handle, and deal in and dispose of, as principal, agent, broker, and in any lawful capacity, such personal property, chattels, chattels real, rights, easements, privileges, choses in action, notes, bonds, mortgages, and securities as may lawfully be acquired, held, or disposed of; and to acquire, purchase, sell, assign, transfer, dispose of, and generally deal in and with, as principal, agent, broker, and in any lawfulcapacity, mortgages and other interests in real, personal, and mixed properties; to carry on a general construction, contracting, building, and realty management business as principal, agent, representative, contractor, subcontractor, and in any other lawful capacity, (d) cany on a general mercantile, industrial, investing, and trading business in all its branches, to devise, invent, manufacture, fabricate, assemble, install, service, maintain, alter, buy, sell, import, export, license as licensor or licensee, lease as lessor or lessee, distribute, job, enter into, negotiate, execute, acquire, and assign contracts in respect of, acquire, receive, grant, and assign licensing arrangements, options,franchises, and other rights in respect of, and generally deal in and with, at wholesale and retail, as principal, and as sales, business, special, or general agent, representative, broker, factor, merchant, distributor, jobber, advisor, and in any other lawful capacity, goods, wares, merchandise commodities, and unimproved, improved, finished, processed, and other real, personal, and mixed property of any and all kinds, together with the components, resultants, and by-products thereof, (e) apply for, register, obtain; purchase, lease, take licenses in respect of, or otherwise acquire, and to hold, own, use, operate, develop, enjoy, turn to account, grant licenses and immunities in respect of, manufacture under and to introduce, sell, assign, mortgage, pledge, or otherwise dispose of, and, in any manner deal with and contract with reference to (i) inventions, devices, formulae, processes, and any improvements and modifications thereof, (ii) letters patent, patent rights, patented processes, copyrights, designs, and similar rights, trade-marks, trade symbols and other indications of origin and ownership granted by or recognized under the laws of the United States of America or of any state or subdivision thereof, or of any foreign country orsubdivision thereof, and all rights connected therewith or appertaining thereunto, (iii) franchises, licenses, grants, and concessions, and (f) have all of the powers conferred upon corporations organized under the provisions of the Maryland General Corporation Law. STATE OF MARYLAND I hereby certify that this is a true and complete copy of the 5 page [ILLEGIBLE] in this office. DATED: 10-31-01 [ILLEGIBLE] DEPARTMENT OF ASSESSMENTS AND TAXATION BY: /s/ [ILLEGIBLE],Custodian This [ILLEGIBLE] previous certification system. Effective: 6/95 FOURTH: The address of the principal office of the corporation within the State of Maryland is c/o CSC-Lawyers Incorporating Service Company, 11 East Chase Street Baltimore City, Maryland 21202. FIFTH: The name and the address of the resident agent of the corporation within the State of Maryland, are CSC-Lawyers Incorporating Service Company, 11 East Chase Street, Baltimore City, Maryland 21202. SIXTH: The total number of shares of stock which the corporation has authority to issue is Five Thousand, all of which are without par value and are designated as Common Stock. The Board of Directors of the corporation is authorized, from time to time, to issue any additional stock or convertible securities of the corporation without the approval of the holders of outstanding stock. Provisions, if any, governing the restriction on the transferability of any of the shares of stock of the corporation may be set forth in the bylaws of the corporation or in any agreement or agreements duly entered into. To the extent permitted by Section 2-104(b)(5) of the Maryland General Corporation Law, notwithstanding any provision of the Maryland General Corporation Law requiring a greater proportion than a majority of the votes entitled to be cast in order to take or authorize any action, any such action may be taken or authorized upon the concurrence of at least a majority of the aggregate number of votes entitled to be cast thereon. SEVENTH: The number of directors of the corporation, until such number shall be changed by the bylaws of the corporation, is one. The name of the individual who will serve as director of the corporation until his successor(s) is (are) elected and qualify are is Essel W. Bailey. The initial bylaws of the corporation shall be adopted by the initial directors. Thereafter, the power to adopt, alter, and repeal the bylaws of the corporation shall be vested in the Board of Directors of the corporation. The liability of the directors of the corporation is limited to the fullest extent permitted by the provisions of Section 2-405.2 of the Maryland General Corporation Law, as the same may be amended and supplemented. The corporation shall, to the fullest extent permitted by the Maryland General Corporation Law, as the same may be amended and supplemented, and, without limiting the generality of the foregoing, in accordance with Section 2-418 of said Maryland General Corporation Law, indemnify any and all persons whom it shall have power to indemnify under said law from and against any and all of the expenses, liabilities or other matters referred to in or covered by said Corporation Law. EIGHTH: From time to time any of the provisions of these Articles of Incorporation may be amended, altered or repealed, and other provisions authorized by the Maryland General Corporation Law at the time in force may be added or inserted in the manner and at the time prescribed by said laws, and any contract rights at any time conferred upon the stockholders of the corporation by these Articles of Incorporation are granted subject to the provisions of this Article. IN WITNESS WHEREOF, I have adopted and signed these Articles of Incorporation and do hereby acknowledge that the adoption and signing are my act. Dated: October 26, 1999 /s/ Stuart D. Logan Stuart D. Logan, Incorporator I hereby consent to my designation in this document as resident agent for this corporation. CSC-Lawyers Incorporating Services Company Signed by: , Authorized Representative BH\227597.1 HA SLT [ILLEGIBLE] I hereby consent to my designation in this document as resident agent for this corporation. CSC-Lawyers Incorporating Service Company Signed by: /s/ [ILLEGIBLE] Resident Agent DOCUMENT CODE02 BUSINESS CODE 03 #P.A. Religious Close P Stock Nonstock Merging (Transferor) Surviving (Transferee) FEES REMITTED Base Fee: 20 (New Name) Org. & Cap. Fee: 20 Expedite Fee: 39 Penalty: State Recordation Tax: State Transfer Tax: Certified Copies: Change of Name Copy Fee: Change of Principal Office 2950Certificates: Change of Resident Agent Certificate Fee: 12 Change of Resident Agent Address Other: Resignation of Resident Agent Designation of Resident Agent TOTAL FEES: 91 and Resident Agent’s Address Change of Business Code Credit Card Adoption of Assumed Name PCheck Cash Other Change(s) Documents onchecks CODE 604 APPROVED BY:[ILLEGIBLE] ATTENTION: [ILLEGIBLE] ACK # 1000086028000000 [ILLEGIBLE]: 800: 0094 PAGES: 0005 OHI OFTEXAS, INC. 10/27/1:51 A WO # 0000236257 MAIL TO ADDRESS: COMMENT: [ILLEGIBLE]
